5 U.S. 365 (____)
1 Cranch 365
LLOYD
v.
ALEXANDER ET AL.
Supreme Court of United States.

MARSHALL, Ch. J.
The law respecting the thirty * 366 days notice on a writ of error, and the ten days allowed for filing it, was predicated upon the existing state of things at the time of passing the act; at which time there was no circuit court whose term would not be finished more than forty days before the setting of the supreme court.
*366 The times of the session of the courts have been altered, but no alternation has been made in the law respecting the thirty days' notice, which makes it difficult to form a rule in the case.
At present, if the citation has not been served thirty days, the court will not take up the cause until the thirty days have expired, unless the defendant in error shall appear.
A citation not served is as no citation.